ACCEPTED
                                                                                                   04-15-00729-cv
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                             12/9/2015 8:28:29 AM
                                                                                                   KEITH HOTTLE
                                                                                                           CLERK


                             No. 04-15-00729-CV
                                                                               FILED IN
                                                                        4th COURT OF APPEALS
                      In the Fourth Court of Appeals                     SAN ANTONIO, TEXAS
                                                                        12/9/2015 8:28:29 AM
                           San Antonio, Texas                             KEITH E. HOTTLE
                                                                                Clerk


    GRANDE GARBAGE COLLECTION CO., CITY OF RIO GRANDE, TEXAS, AND
          ITS ELECTED OFFICIALS IN THEIR OFFICIAL CAPACITIES

                                         Appellants

                                              V.

                     BFI WASTE SERVICES OF TEXAS, LP D/B/A
                 ALLIED WASTE SERVICES OF RIO GRANDE VALLEY,

                                          Appellee


         INTERLOCUTORY APPEAL FROM CAUSE NO. CAUSE NO. DC-15-604
                229TH DISTRICT COURT OF STARR COUNTY, TEXAS
               HON. MIGDALIA LOPEZ PRESIDING BY APPOINTMENT


    APPELLANTS’ OPPOSED MOTION FOR EXTENSION OF TIME TO
                   FILE APPELLANTS’ BRIEF

TO THE HONORABLE THIRTEENTH COURT OF APPEALS:

       Appellants Grande Garbage Collection Co. and City of Rio Grande, Texas

and Its Elected Officials in Their Official Capacities1 file this motion for extension

of time to file their Appellants’ Brief. In support of this motion, Appellants

1
       The Elected Officials of the City of Rio Grande, Texas are Mayor Joel Villarreal, Herman
R. Garza III, Arcadio Salinas III, Rey Ramirez, and Dave Jones, and they join in this appeal.
respectfully show the following:

      1.     On November 30, 2015, the reporter’s record was filed, and the

briefing schedule commenced. Accordingly, the Appellants’ Brief is due December

21, 2015 (the 20th day falls on a Sunday).

      2.     Appellants request an additional 30 days to file their Appellants’

Brief, making the brief due January 20, 2016. This is Appellants’ first request for

an extension of time to file their brief.

      3.     Appellants conferred with counsel for Appellee on December 8, 2015,

who indicated that Appellee is opposed to the relief requested in this motion.

      4.     Appellants require an extension because the undersigned counsel

requires time to study the record and draft the brief. The undersigned counsel faxed

a request to the Honorable Clerk of this Court for a copy of the appellate record on

December 4, 2015, but has not yet received a copy of the official appellate record.

Additionally, Appellants requested a supplemental clerk’s record, which was filed

with the Court on December 7, 2015. The undersigned counsel requires the record

to begin the briefing.

      5.     Additionally, among other deadlines, the undersigned counsel has

been and will be occupied with the following:

             a.     Drafting and filing a petition for discretionary review due to be

                    filed in the Texas Court of Criminal Appeals on December 23,

                                            2
                   2015 in Cause No. PD-1376-15, Roel Alvarez Lopez v. State of

                   Texas;

             b.    Preparing for a hearing involving nine different summary

                   judgment motions set for December 17, 2015 in MDL Cause

                   No. 15-0360, In re Fraudulent Hospital Lien Litigation,

                   pending in the 430th District Court of Hidalgo County, Texas

                   (pre-trial multidistrict litigation court); and

             c.    Preparing a motion for rehearing and reconsideration en banc

                   due on December 14, 2015 in Cause No. 04-15-00056-CV,

                   Hodge et al. v. Kraft, pending in the Fourth Court of Appeals.

      6.     Appellants have good cause for their request for an extension of time,

which is not sought for purposes of delay but so that their interests can be

adequately represented.

                            CONCLUSION AND PRAYER

      For these reasons, Appellants respectfully requests that the Court grant this

motion for extension of time, making their Appellants’ Brief due on January 20,

2016. Appellants request any further relief to which they are justly entitled.




                                           3
                                       Respectfully submitted,

                                       /s/ Brandy Wingate Voss
                                       Brandy Wingate Voss
                                       State Bar No. 24037046
                                       Smith Law Group, P.C
                                       820 E. Hackberry Ave.
                                       McAllen, TX 78501
                                       (956) 683-6330
                                       (956) 225-0406 (fax)
                                       brandy@appealsplus.com
                                       Counsel for Appellants



                    CERTIFICATE OF CONFERENCE

      I certify that on December 8, 2015, I conferred with John David Franz,

counsel for Appellee, who advised that Appellee opposes the relief requested in

this motion.


                                       /s/ Brandy Wingate Voss
                                       Brandy Wingate Voss




                                      4
                        CERTFICATE OF SERVICE

      By my signature above, I certify that a true and correct copy of this

document was served on the following counsel by e-service, e-mail, facsimile, or

mail on December 9, 2015:


      John David Franz
      Law Office of John David Franz
      400 N. McColl Rd. Ste. B
      McAllen, Texas 78501
      (956) 686-3578 (fax)
      jdf@johndavidfranz.com
      Counsel for Appellee BFI Waste Services of Texas, LP, d/b/a
      Allied Waste Services of Rio Grande Valley

      Gilberto Hinojosa
      Hinojosa Law Firm
      622 E. St. Charles
      Brownsville, Texas 78520
      ghinojosa@ghinojosalaw.net
      (956) 544-1335 (fax)
      Counsel for Appellee BFI Waste Services of Texas, LP, d/b/a
      Allied Waste Services of Rio Grande Valley


                                        /s/ Brandy Wingate Voss
                                        Brandy Wingate Voss




                                       5